                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                          )
                     Plaintiff,                     )
                                                    )
 vs.                                                )     CASE NO. DNCW3:05CR277-6
                                                    )     (Financial Litigation Unit)
 SHOMARI F. HAKEEM,                                 )
                               Defendant,           )
                                                    )
 and                                                )
                                                    )
 ASBURY MANAGEMENT SERVICES,                        )
 LLC,                                               )
                   Garnishee.

             DISMISSAL OF ORDER OF CONTINUING GARNISHMENT

        THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Dismissal Of

Order Of Continuing Garnishment” (Document No. 797) filed August 27, 2020. Having carefully

considered the motion and the record, and for good cause shown, the undersigned will grant the

motion.

        IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion For Dismissal Of Order Of

Continuing Garnishment” (Document No. 797) is GRANTED, and the Order of Continuing

Garnishment filed in this case against the Defendant is DISMISSED.



                                        Signed: August 27, 2020




       Case 3:05-cr-00277-FDW-DCK Document 798 Filed 08/27/20 Page 1 of 1
